Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 15/961179 application originally filed April 24, 2018.
Claims 1, 21 and 22, filed November 10, 2022, are pending and have been fully considered.  Claims 2-20 have been canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biofriendly “Solutions for a Greener Planet” 2016 in view of Carroll et al. (WO 01/51800 A1) hereinafter “Carroll”.
Regarding Claims 1, 21 and 22
Biofriendly discloses a method for enhancing fuel combustion (improve fuel combustion; page 4, third paragraph), comprising the steps of: 
Green plus liquid catalyst composition for use with hydrocarbon based fuels (see page 4, third-fourth paragraphs), meeting the step of selecting a specific catalyst composition for use with a preselected type of fuel of claim 1 of the present invention; and
Green Plus (liquid catalyst) has the ability to remain fully dispersed in the fuel, where it is fully miscible (forms a mixture) with all hydrocarbon-based fuels, including gas, diesel and heavy fuel oil (see page 5, second paragraph, page 8, first and second columns to page 10 ), meeting the step of blending the specific catalyst composition with the preselected type of fuel to form a mixture of claim 1 of the present invention;
the catalyst actively unbundles the clustered long chain hydrocarbon molecules, allowing more oxygen to reach the hydrocarbon molecules, resulting in an oxygenation effect; page 5, first paragraph, page 5, figure), meeting the hydrocarbon structure of the preselected type of fuel is relaxed allowing more available oxygen to react with the fuel on a molecular level of claim 1 of the present invention.
It is to be noted, Biofriendly discloses on page 4, the liquid catalyst is added to fuel to improve combustion in order to reduce the harmful emissions.  Biofriendly discloses the method according to claim 1, and Biofriendly further discloses sulfur dioxide reduced 21.3 percent in diesel buses, and maintained SOx emissions despite using higher sulfur fuel in container ship (see page 8, second column, last set of bullet points, page 9, first column, first set of bullet points). 

However, it is further taught in Carroll (a WIPO application of Bio-Friendly) that the addition of the liquid catalyst to the fuel is completed by mixing/blending (see page 5 paragraph 4), wherein it is mixed before injecting it into an engine (see page 8 paragraph 3).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that the teachings of Biofriendly and Carroll to blend/mix the liquid catalyst to the fuel before injecting it into the engine in order to reduce emissions.
It is to be noted, Biofriendly and Carroll disclose the fuel and liquid catalyst blend may be used in engines fueled by gasoline, such as in an automobile, or by diesel fuel, as in a truck, or by heavier oils such as "bunker C" which is typically used for diesel engines in ocean-going vessels, or by alcohol, methane, a cracking process (Carroll) or other appropriate fluid fuel (i.e. jet fuel).  However, regarding the phrase “for use in the catalytic cracking process” and “for use at a cruising altitude” is intended use and is not considered to be a claim limitation.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963).   
Response to Arguments
Applicant's arguments filed November 10, 2022 have been fully considered but they are not persuasive.
Applicants argued: “Claim 1 requires in part that the specific catalyst composition is injected "into an exhaust manifold to create a quicker reaction and reduce SOx emissions into the atmosphere." In response, the Office incorrectly claimed that "applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., a quicker reaction) are not recited in the rejected claim(s)." As the Office was mistaken that the limitation "a quicker reaction," was not cited in claim 1, and as the Office failed to show that the prior art teaches "a quicker reaction," Applicant respectfully requests that the rejection be withdrawn.”
Applicants arguments are not deemed persuasive.  As stated in the above rejection, Carroll specifically teaches that the addition of the liquid catalyst to the fuel is completed by mixing/blending (see page 5 paragraph 4), wherein it is mixed before injecting it into an engine and/or manifold (see page 8 paragraph 3 and page 11 paragraph 3). Therefore, Biofriendly modified by Carroll teaches that the process of blending step includes injecting the specific catalyst composition into shipping fuel before injection into an engine and an exhaust manifold. It is to be noted, the present application is directed to a “method” and not a “composition”. It is unclear as to applicant’s argument of a “quicker reaction”.  By the definition of the word “catalyst” it means a substance that increases the rate of a chemical reaction without undergoing any permanent chemical change.  Therefore, Biofriendly specifically teaches “the catalyst actively allows for greater performance and lower emissions upon combustion of the fuel”.  Therefore, it is maintained that Biofriendly modified by Carroll have met the limitations of the present invention.
Applicants argued: “As for claims 21 and 22, both require the step of adapting the blended mixture for use in the catalytic cracking process and for use at a cruising altitude, respectively. The Office asserts that the phrases are for an intended use and not considered to be a claim limitation. Applicant respectfully disagrees. Both claims require the step of adapting the blended mixture for each specific purpose and thus each require a different composition, or a structural difference.  Applicant respectfully submits that the present invention supports an interpretation where the phrase "adapted to" denotes an actual physical state that fundamentally ties the catalytic cracking process and cruising altitude to the blended mixture. As a result, the disputed language reaches well beyond merely describing an intended use since the claims actively recite an actual state of configuration/adaptation. The Office Action presented no evidence or reasoning why one of ordinary skill in the art would interpret the phrase "adapted to" as merely denoting an intended use. Similarly, Applicant found no evidence or reasoning supporting this position in the claims or specification.”
Applicants arguments are not deemed persuasive.  As stated in the above rejection, Biofriendly and Carroll disclose the fuel and liquid catalyst blend may be used in engines fueled by gasoline, such as in an automobile, or by diesel fuel, as in a truck, or by heavier oils such as "bunker C" which is typically used for diesel engines in ocean-going vessels, or by alcohol, methane, a cracking process (Carroll) or other appropriate fluid fuel (i.e. jet fuel), therefore both Biofriendly and Carroll disclose modifying/adapting various fuels with the claimed liquid catalyst.  It is maintained, regarding the phrase “for use in the catalytic cracking process” and “for use at a cruising altitude” is intended use and is not considered to be a claim limitation.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963).  Additionally, IT IS MAINTAINED the present claims are directed to a “method” and NOT an apparatus or composition, so therefore the claims are NOT rejected upon “structural makeup” or “compositions”.  Applicants should amend the claims to actually include the positively reciting of process steps for “catalytic cracking process” and “a cruising altitude”.  It is to be noted, applicants have claimed “adapting” for “USE” and have not provided any method steps for “ADAPTING”.  It is maintained that Biofriendly and Carroll disclose the claimed invention of claims 21 and 22 of the presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771